United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS       September 18, 2003
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 03-50004
                         Summary Calendar



                         JAMES PAUL PACE,

                       Petitioner-Appellant,

                              versus

           JANIE COCKRELL, DIRECTOR, TEXAS DEPARTMENT
          OF CRIMINAL JUSTICE, INSTITUTIONAL DIVISION,

                       Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                       USDC No. MO-01-CV-33
                       --------------------

Before BARKSDALE, EMILO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     James Paul Pace, Texas prisoner # 790645, appeals the district

court’s denial of his 28 U.S.C. § 2254 petition challenging his

convictions for aggravated sexual assault.     He argues that the

appellate court’s actions in holding the appeal in abeyance and

remanding the case to the trial court for findings of fact and

conclusions of law in support of the trial court’s denial of Pace’s

motion to suppress violated the Confrontation Clause.       The trial

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-50004
                                -2-

court was required to make such factual findings under state

procedural law.   See TEX. CRIM. PROC.   CODE.   ANN. art 38.22 § 6; cf.

Sims v. Georgia, 385 U.S. 538, 544 (1967).       The trial court held an

evidentiary hearing on the motion to suppress, during which Pace

was allowed to cross-examine the witnesses against him, and the

court relied on that hearing in formulating its factual findings.

Pace has not shown that his rights under the Confrontation Clause

were violated by the state’s remedial procedure.         See Delaware v.

Fensterer, 474 U.S. 15, 20 (1985).       The judgment of the district

court denying Pace relief on his 28 U.S.C. § 2254 petition is

AFFIRMED.